Citation Nr: 1621973	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left ankle sprain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims file.

In December 2014, the Board reopened the Veteran's prior claim of entitlement to an acquired psychiatric disorder, to include PTSD, and remanded all the claims for additional evidentiary development, to include affording the Veteran a new examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been broadened to encompass entitlement to service connection for schizophrenia.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's left ankle sprain has been shown to be no greater than subjective complaints of popping, infrequent swelling and vague pain, without marked limitation of motion or involvement of two or more minor joint groups, with or without occasional incapacitating exacerbations.

2.  The Veteran did not engage in combat against an enemy force, and there is no corroboration or verification of the occurrence of his claimed in-service stressors.

3.  The competent and probative evidence of record fails to demonstrate that the Veteran has a diagnosis of PTSD based on a confirmed stressor meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV or DSM-5).

4.  The probative and competent evidence of record demonstrates that no acquired psychiatric disorder diagnosed during the appeal period originated during, or is related to any aspect of service, and psychosis did not manifest to a compensable degree within one (1) year of separation from service.

5.  An unappealed May 1989 rating decision denied the Veteran's claim of entitlement to service connection for a bilateral knee disorder because there was no evidence that he had a diagnosis of a chronic bilateral knee disorder.

6.  Evidence received since the May 1989 rating decision is either cumulative or redundant and, when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral knee disorder.

7.  An unappealed May 1989 rating decision denied the Veteran's claim of entitlement to service connection for a back disorder because there was no evidence that he had a diagnosis of a chronic back disorder.

8.  Evidence received since the May 1989 rating decision is either cumulative or redundant and, when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a left ankle sprain have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The May 1989 rating decision that denied service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  New and material evidence to reopen the claim of entitlement to service connection for a bilateral knee disorder has not been received; accordingly, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).  

5.  The May 1989 rating decision that denied service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

6.  New and material evidence to reopen the claim of entitlement to service connection for a back disorder has not been received; accordingly, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to an initial disability rating in excess of 10 percent for left 
ankle sprain.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40 (2015).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Court of Appeals for Veterans Claims (Court) has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014);  
38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran's left ankle sprain has been evaluated under DC 5271, limited motion of the ankle.  Under this diagnostic code, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating; a 20 percent evaluation represents the maximum rating available under DC 5271.

The normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion, and from zero to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2015).
The Veteran was afforded a VA ankle examination in October 2010.  He reported popping without pain, infrequent swelling and vague pain around the ankle.  Although he said that the condition had worsened, he also said that he had not received any specific treatment for it.  On physical examination, there was no evidence of pain, swelling, redness, tenderness or instability.  Range of motion in dorsiflexion was zero to 20 degrees; plantar flexion was zero to 30 degrees.   Upon repetitive motion, there was no evidence of pain, fatigue, weakness, lack of
Endurance, instability or incoordination.

During a second ankle examination in April 2015, the Veteran said that he experienced ankle clicking where he would almost fall.  He said that when that happened, he could hit the side of his hip 3 times, the ankle would "come back" and he could continue walking.  He reported having chronic pain on the medial side of the left ankle, which he treated with a heating pad, pain medicines and liniment.  He denied flare-ups, functional loss or functional impairment of the joint.  Range of motion in dorsiflexion was zero to 10 degrees; plantar flexion was zero to 35 degrees; there was no ankylosis.  The examiner said his range of motion itself did not contribute to a functional loss.  There was no evidence of pain with weight-bearing, localized tenderness or pain on palpation, or objective evidence of crepitus.  On repetitions, there was no additional loss of function or range of motion, and no evidence of pain, weakness, fatigability or incoordination.  Left ankle strength was normal and there was no instability or dislocation.  However, the examiner noted the presence of swelling from the ankle to the knee with pitting edema, which he said was probably due to stasis because the Veteran had left knee, hip and back problems.  He further noted that the Veteran did not use any assistive devices for his ankle.  

X-rays revealed no evidence of degenerative or traumatic arthritis.  The examiner noted that although there was some left ankle pain and loss of range of motion, the x-rays were normal and there was minimal progression of his ankle disorder.

Although recent VAMC treatment records show that the Veteran was being treated for chronic ankle pain, there were no recent treatment records to show increased symptoms or a decrease in range of motion.
The competent and probative evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for a left ankle sprain under DC 5271 at any time during the appeal period.  Although he reported pain, as noted above, the criteria under diseases of the musculoskeletal system include symptoms such as pain, stiffness, aching, etc.  Moreover, although there was swelling around the ankle and calf, up to the knee, the examiner opined that this was more likely a result of stasis (inactivity) because of his left knee, hip and back problems (none of which are service-connected ).  The examiner found no additional symptoms that could constitute a functional loss, including no evidence of ankylosis or instability.  Moreover, during both examinations, there were no findings of fatigue, lack of endurance, weakness, lack of coordination or decrease in degrees of range of motion upon repetitive motion, which, if present, could possibly warrant a higher disability rating.  See Deluca, supra.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's right ankle disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

Because there were no x-ray findings of traumatic or degenerative arthritis, DCs 5003 or 5010 are not applicable.  

There are no other applicable diagnostic codes that would warrant a higher rating. DC 5270 provides for a disability rating for ankylosis of the ankle, and DC 5272 provides for ankylosis of the subastragalar or talar joint.  However, as stated, the Veteran has never been shown to have ankylosis.  Moreover, although higher disability evaluations are available under DC 5273 for malunion of os calcis (calcaneus) or astragalus (talus), and DC 5274 for astragalectomy, neither of these conditions was diagnosed during the course of the appeal. 

The Board has also considered whether the Veteran is entitled to "staged" ratings for his service-connected left ankle disability.  Fenderson v. West, supra.  However, based upon the record, at no time during the appeal period has the disability on appeal been more disabling than the current rating contemplates.
Finally, the Board has considered whether the Veteran's left ankle disorder may be rated on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The diagnostic code used to evaluate the Veteran's disability considers the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment. 

Furthermore, there is no evidence that he has undergone repeated hospitalizations or multiple surgical procedures for his disorder during the period on appeal.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Moreover, the evidence does not establish that his disability markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  Therefore, referral for assignment of an extra-schedular evaluation is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

B.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.

The Veteran claims that he has PTSD as a result of active duty service.  Specifically, he claims that, while on active duty in Panama, he witnessed assaults and murders of several servicemen.  He also said that he was forced to play basketball, running 40-60 miles per day on the court, which he said was "cruel, traumatic, horrific and exhausting as well as demeaning of a human being."  See statement, October 2010.  He further claims that he has schizophrenia, which he says was diagnosed in service and resulted in his getting a medical discharge.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where a veteran asserts entitlement to a chronic condition, such as a psychosis, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the occurrence of the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a veteran's service.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.
If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2014).  

Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Depending on the claimant's service, VA may accept specified evidence of stressors.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  However, whatever means of substantiation of the stressor, it is a fundamental requirement that there be current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV or DSM-5), as well as competent evidence of a nexus between current PTSD symptomatology and his or her verified in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, supra.

The provisions of 38 C.F.R. § 3.304(f) were amended, effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.

For the purpose of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See new subpart (f)(3).  However, this new subpart only applies if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that the veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist.  Therefore, the new subpart (f)(3) does not apply where a veteran instead alleges an in-service assault by a fellow service member, although, as mentioned, this would still require considering the claim under subpart (f)(5).  See Hall v. Shinseki, No. 10-4309 (Fed. Cir. June 7, 2013).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as psychosis, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder and substance-induced psychotic disorder.

Review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of any mental health disorder, to include PTSD or schizophrenia.  Although his treatment records show that he had an acute "situational reaction" in June of 1968, this incident apparently resolved.  There was no diagnosis of a mental health disorder at the time of his August 1968 service separation examination.  His DD 214 shows that he was released under honorable conditions and his reenlistment code indicates he was considered fully qualified for enlistment/reenlistment.  There are no service personnel records indicating a separation for a medical or psychiatric disorder.  

There is also no evidence of record to suggest that he participated in combat.  As such, his claimed stressors must be verified.  As discussed above, however, although the Veteran has claimed that he witnessed several murders and assaults while stationed in Panama, his DD 214 shows that he had no foreign or sea service.  There is also no evidence to suggest that he developed a mental health disorder as a result of playing basketball, and the Board finds it difficult to believe that the simple act of playing a sport would be traumatic or horrific.  As such, the Board finds there is not credible supporting evidence of a PTSD stressor.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

In addition, there is a Memorandum of record, dated November 2010, in which the Agency of Original Jurisdiction/RO concluded that there was a lack of information required to corroborate the Veteran's claimed stressors and that all necessary and required actions to obtain this information was exhausted.  Although the Veteran was sent a letter advising him of this and asking him to provide any additional information in his possession that could possibly be used to verify his claims, the only information received were more statements essentially duplicative of those already of record.  

Post-service VA treatment reports beginning in August 2010 show that the Veteran was never diagnosed with PTSD by a qualified, medical professional.  Although a treating VA psychologist said that he reported experiencing symptoms of what he considered to be PTSD, she said that his only diagnosis was schizophrenia, chronic, paranoid-type.  Private, community-based treatment records show that he has also been diagnosed with bipolar affective disorder, unspecified, and anxiety state, unspecified. 

Moreover, there is no evidence that any qualified clinician opined that any current psychiatric disorder developed during, shortly after, or is any way related to active duty service.  

Accordingly, the Board finds that the probative and competent evidence of record fails to support the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  Although he has repeatedly asserted that his psychiatric condition was the result of the alleged assaults and murders he claimed to have witnessed in Panama, as noted above, his claimed stressors are both incredible and could not be verified.  Moreover, a layperson without any apparent medical training, such as the Veteran, is not qualified to render a medical opinion regarding matters which call for specialized medical knowledge, such as the etiology of a complex mental health disorder, such as PTSD or schizophrenia.   See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159. 

Furthermore, because there is no probative evidence that he was diagnosed with psychosis within one of separation from service, service connection for an acquired psychiatric disorder on a presumptive basis is not for application.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder and service connection for a back disorder.

The Veteran is seeking to reopen previously-denied claims of entitlement to service connection for a bilateral knee disorder and service connection for a back disorder.  In order to do so, he must submit new and material evidence as that term is defined by law.  

His claims of entitlement to service connection for a bilateral knee disorder and a back disorder were denied in a May 1989 rating decision, based on a finding that he did not have a chronic knee or back disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  He was notified of this decision in a May 1989 letter, which advised him of his right to appeal the decision; as he did not appeal, the decision became final.  As such, it is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104 (b); 38 C.F.R. § 3.156 (a).   

A finally decided claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist of the VA Secretary, or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the AOJ's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim.

Evidence received since the May 1989 rating decision includes the transcript of his November 2014 hearing before the Board, written statements discussing his claimed disorders, an October 2010 VA examination report and updated VA treatment records.

Although the hearing transcript and the Veteran's written statements are new, because they are largely restatements of his previous assertions made at the time of the May 1989 rating decision, they are not material.  The VA treatment and examination reports are new, in that they were not of record at the time of the previous denial.  The treatment records show that he has been treated for complaints of knee and back pain, but are not material because they fail to relate either of his conditions to military service.  The examination report shows that he has been diagnosed with degenerative joint disease of the knees and degenerative disc disease of the lumbar spine.   However, because it neither raises a reasonable possibility of substantiating the claims, nor relates to an unestablished fact necessary to substantiate the claims, it is not material.  

Accordingly, the Board finds that that, although the evidence received since the May 1989 rating decision is new, it does not constitute new and material evidence sufficient to reopen either the Veteran's claim of entitlement to service connection for a bilateral knee disorder or service connection for a back disorder. 

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

VA's duty to notify was satisfied by a letter dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has also been satisfied.  As noted above, the claims file contains the Veteran's service treatment records, relevant VA and private post-service treatment records and a VA examination report dated in October 2010.  Additionally, the claims file contains the Veteran's statements and testimony in support of his claims.  He did not reference any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that had not already been obtained and associated with the record.  Although he reported that he was or had been receiving Social Security Administration (SSA) disability benefits, an attempt to obtain records from the SSA yielded no evidence.

With regard to the VA examination, the Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), where the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development, such as obtaining a new examination or opinion.  Here, although the RO arranged for the Veteran to undergo a VA examination and obtained an opinion regarding the etiology of his claimed knee and back disorders, the Board is not obligated to reopen the claim solely as a consequence of that development having occurred.  Moreover, to the extent that the examination was inadequate insofar as how it addressed the Veteran's service connection claim, any such inadequacy is moot, as the Board is finding that new and material evidence has not been received to reopen the claim.  Id.  

VA has a duty to provide a medical examination or obtain a medical opinion when  necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  However, that duty is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim of entitlement to an acquired psychiatric disorder, to include PTSD and schizophrenia, an examination is not warranted, as there is no competent lay or medical evidence to suggest that any current disorder began during, manifested within one year of, or was the result of active duty service.  The Court has held that, in similar circumstances, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).   

Although there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon (such as diagnosing a broken leg (see Charles v. Principi, 16 Vet. App. 370 (2002)), this matter is not a case in which the lay opinions of the Veteran may serve to establish any association between his claimed disorders and service.  As there is no other competent evidence suggesting any association with service, the Board finds that an examination is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).


ORDER

An initial disability rating in excess of 10 percent for a left ankle sprain is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is denied.

In the absence of new and material evidence, the claim to reopen service connection for a bilateral knee disorder is denied.

In the absence of new and material evidence, the claim to reopen service connection for a back disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


